DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is responsive to an amendment filed December 12, 2020. Claims 34-51 are pending. Claims 1-33 have been canceled. New claims 34-51 have been added. 
Election/Restrictions
The amendment filed on December 12, 2020 canceling all claims (claims 1-6, 10-15, 17-21 & 23-33) drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because the originally presented claims (dated September 14, 2015) and claims 34-51 lack unity of invention because the groups do not share the same or corresponding technical feature. 
For example, the originally claimed invention requires the technical feature of receiving an input indicative of the locations of two of more selected specific body parts in 3-dimensional space over a prescribed interval of time by a tracking sensor and then calculating changes in positions of the two or more selected specific body parts by a computer (see at least US 20140012415) whereas the invention of claims 34-51 does not; similarly, the invention of claims 34-51 requires tracking motion of a subject in three dimensions and outputting a real-time motion signal corresponding thereto by a depth image based motion sensor, storing a plurality of predefined motion patterns in an electronic database, and comparing the detected motion of said subject indicated by said real-time motion signal with predefined motion patterns stored in said database by a processor, and communicating a condition of said subject corresponding to the predefined motion pattern indicated by said output signal by a monitoring device (see at least US 2011/0150271) whereas originally presented invention does not.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENE T TOWA/           Primary Examiner, Art Unit 3791